                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



SALEEM EL AMIN,

                                 Petitioner,

            v.                                           CASE NO. 18-3264-JWL

N.C. ENGLISH,

                                 Respondent.


                             MEMORANDUM AND ORDER

      This matter is a petition for habeas corpus filed by a District

of Columbia offender held at the United States Penitentiary,

Leavenworth. The Court denied the application in March 2019, and this

matter is on appeal. It now comes before the Court on petitioner’s

second motion under Rule 60 of the Federal Rules of Civil Procedure.

      In the motion, petitioner seeks relief from a void judgment under

Rule 60(b)(4), arguing that he “cannot waive [his] right to a unanimous

verdict.” (Doc. 60, p. 1). He appears to claim that he is entitled

to separate verdicts on the charged offenses of armed robbery and
assault with a deadly weapon.1

                                   Background

      The petition for habeas corpus (Doc. 9) presents five claims for

relief, each alleging the denial of effective assistance of counsel

by petitioner’s appellate counsel, first, Mr. Joseph Virgilio, and,

following his withdrawal, Ms. April Fearnley.

1  The record shows that the trial court did not instruct the jury on the
lesser-included offense of assault with a deadly weapon, finding that there was no
rational basis for the jury to conclude that petitioner had committed the crime of
stabbing the victim with a razor, the factual predicate for the charge of assault
with a deadly weapon, but not guilty of stealing her purse while armed. The District
of Columbia Court of Appeals also held that this argument lacked merit. (Doc. 25,
Ex. 1, p. 4, Memorandum Opinion and Judgment).
     This Court’s opinion observed that the District of Columbia Court

of Appeals addressed and rejected the claim concerning the failure

to instruct. This Court rejected petitioner’s claim that he was denied

the effective assistance of appellate counsel because counsel failed

to challenge the failure to instruct on the lesser-included offense,

noting that petitioner’s second appellate counsel, Ms. Fearnley,

filed a supplemental brief that alleged error on that point, which

was rejected on its merits.

                              Discussion

     Under Rule 60(b)(4), the Court may relieve a party from a final

judgment if the judgment is void. “A judgment is void only if the court

which rendered it lacked jurisdiction of the subject matter, or of

the parties, or acted in a manner inconsistent with due process of

law.” Alford v. Cline, 2017 WL 2473311, *2 (10th Cir. June 8,

2017)(unpublished)(quoting United States v. Buck, 281 F.3d 1336, 1344

(10th Cir. 2002)).

     Plaintiff does not allege a lack of subject matter jurisdiction

or jurisdiction over the parties. Due process is provided where
“fundamental procedural prerequisites – particularly, adequate

notice and opportunity to be heard – were fully satisfied.” Alford,

2017 WL 2473311, *2 (quoting Orner v. Shalala, 30 F.3d 1307, 1310 (10th

Cir. 1994)).

     Here, the Court addressed petitioner’s claims of ineffective

assistance of appellate counsel after briefing by the parties. See

United States v. Rogers, 657 F. App’x 735, 738 (10th Cir.

2016)(rejecting a motion under Rule 60(b)(4) where the court had
considered the party’s claims and adequately addressed the arguments

presented). The Court finds no reason to conclude that petitioner has
not been afforded due process in this matter.

                             Conclusion

     Petitioner has not advanced a viable argument under Rule

60(b)(4), and the Court will deny the motion. Likewise, the Court will

deny a certificate of appealability, which requires the petitioner

to make “a substantial showing of the denial of a constitutional

right”. 28 U.S.C. § 2253.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

relief from judgment (Doc. 60) is denied.

     IT IS FURTHER ORDERED no certificate of appealability will issue.

     IT IS SO ORDERED.

     DATED:   This 29th day of July, 2019, at Kansas City, Kansas.



                               S/ John W. Lungstrum
                               JOHN W. LUNGSTRUM
                               U.S. District Judge
